DETAILED ACTION
This is a first office action in response to application no. 17/231,014 filed on April 15, 2121 in which claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being Qiu (US Patent Application Publication no. 2016/0301942). 


Regarding claims 1 and 9, Qiu discloses a video decoding device and method, comprising: receiving an initial stream (See Fig. 3, initial stream (bitstream entering parser 350) and [0004]), wherein the initial stream comprises a stream of a plurality of first frames and a stream of a second frame (See [0030]); in a first flow cycle, performing entropy decoding on the stream of the first frames in parallel by a plurality of entropy decoders of a plurality of processing cores to generate a plurality of first decoded streams respectively corresponding to the first frames (See [0030], [0040]); and in the first flow cycle, decoding a second decoded stream by a plurality of coding tree unit decoders of the plurality of processing cores to reconstruct the second frame, wherein the second decoded stream is generated by performing entropy decoding on the stream of the second frame (See [0030]-[0031], [0044]). The Applicant should note that the first and second flow as claimed are disclosed in Qiu [0076] with the “decoding flows”.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US Patent Application Publication no. 2016/0301942) in view of Wang et al. (US Patent Application Publication no. 2017/0019679).
Regarding claims 2 and 10, most of the limitations of these claims have been noted in the above rejection of claims 1 and 9.
It is noted that Qiu is silent about configuring a first buffer area and a second buffer area respectively corresponding to the first entropy decoder and the second entropy decoder; and writing one of the first decoded streams to the first buffer area by the first entropy decoder, and writing another one of the first decoded streams to the second buffer area by the second entropy decoder.
However, Wang teaches configuring a first buffer area and a second buffer area respectively corresponding to the first entropy decoder and the second entropy decoder; and writing one of the first decoded streams to the first buffer area by the first entropy decoder, and writing another one of the first decoded streams to the second buffer area by the second entropy decoder (See Wang [0039]-[0040]).
Therefore, it is considered obvious that on skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Qiu’s decoding device and method to configure a first buffer area and a second buffer area respectively corresponding to the first entropy decoder and the second entropy decoder; and writing one of the first decoded streams to the first buffer area by the first entropy decoder, and writing another one of the first decoded streams to the second buffer area by the second entropy decoder.  The motivation for performing such a modification in Qiu is to provide a storage with a plurality of storage areas allocated to buffer a plurality of entropy-decoded partial data, wherein the entropy-decoded partial data are derived from the entropy decoding result of the picture, and are associated with a plurality of portions of the picture, respectively.

8.	Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The claims are allowable over the prior art of record since the references taken individually or in combination fails to teach of suggest decoding coding tree units of an ith row of the second frame in the first flow cycle by the first coding tree unit decoder; and decoding coding tree units of an (i+l)th row of the second frame in the first flow cycle by the second coding tree unit decoder.
The prior art of record further fails to teach or suggest performing entropy decoding of the second frame according to the initial stream by one of the entropy decoders to generate the second decoded stream corresponding to the second frame.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rosewarne et al. (US Patent Application Publication no. 2022/0116600) teaches method, apparatus and system for encoding and decoding a transformed block of video samples.
Jiang et al. (US Patent Application Publication no. 2018/0096495) teaches geometry sequences encoder and decoder.
Fu et al. (US Patent Application Publication no. 2018/0234690) teaches video data decoding and decoding method.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424